Concurring Opinion.
Fenner, J.
The case involves the question of the jurisdiction of the Court of Appeals, over an appeal taken to that court in a case involving the title to the office of member of the Board of Commissioners for the Fifth Louisiana District.
In such cases the jurisprudence is uniform, that the test of appellate jurisdiction is the pecuniary value of the office, which means the-amount of salary, fees or emoluments attaching thereto. State ex rel. Buckner vs. Jastremski, 38 An. 110; State ex rel. Newman vs.. Hayler, 32 An. 1135; Hubert vs. Auvray, 6 La. 598; 21 An. 18, 108, 743; 22 An. 49.
The petition in the suit alleged that Holmes, the plaintiff, “was on the 11th day of July, 1890, duly commissioned by the Governor * * * and has duly qualified under said commission by taking the oath and fulfilling every requirement of the law, * * * and is now, and ever since said appointment has been, ready and willing to serve in said office. Also, “ that said Ooltharp, without any legal right thereto, unlawfully possesses said office and refuses to deliver up the same, although amicable demand has been made for the same.”
The petition contained the further averment “ that the perquisites of said office during the term of said appointment, expiring about May 1, 1892, are worth annually about $60.”
This allegation is not contradicted in any manner. The case in the District Court was met by an exception of no cause of action, which admitted the allegations of the petition. From a judgment-sustaining that exception, the appeal was taken to the Circuit Court of Appeals, and the question before us is whether the court exceeded the bounds of its jurisdiction in taking cognizance of the appeal.
If the perquisites of the office during the term in contest exceeded $100, the Circuit Court had jurisdiction.
It is claimed, however, that the petition does not fix the date at-which Holmes qualified. The allegation is that he “ had duly qualified by taking the oath and fulfilling every requirement of law.”' *1189The law required that he should qualify within thirty days after his appointment, under penalty of vacation of his office. Act 19 of 1878; State ex rel. Lemonnier vs. Beard, 84 An. 276.
If he fulfilled this requirement as alleged, he qualified before August 11, 1890, and the interval between this date and the expiring of the term would be more than twenty months, and the perquisites at $60 per annum would exceed $100.
As matter of fact, the pleadings and admissions in Goldman vs. Gillespie, decided by us at this term, and to which we are referred by relator, indicate that he had qualified before August 16, 1890, ■when that suit was filed.
It is urged, however, that the nature .of the perquisites allowed by the law, being only the per diem for actual attendance at meetings of the board, and for actual service in supervising levees, is such as to exclude Holmes from any interest therein when he has not actually rendered the services. This objection is disposed of by two cases, in which it was held that fees earned by the de facto incumbent of the offices of parish recorder and register of the land •office, being only fees for actual personal services performed, were recoverable by the successful contestant. Sigur vs. Crenshaw, 10 An. 297; Petit vs. Rousseau, 15 An. 240.
We do not now determine that Holmes, if successful, would have the right to recover these perquisites; but only that his asserted right thereto is serious and plausible, and that the jurisdictional allegations based thereon can not be regarded as so manifestly fictitious and unfounded that they can be disregarded.
Finally, it is urged, the Act 44 of 1886 provides that the commissioners shall hold “ during the term of the executive appointing them, and until their successors are appointed, qualified, and inducted into office;” whence it is claimed that Holmes’ title to the perquisites could not begin until he had been “inducted into office.” But this claim does not lie in the mouth of relator, who restrained Holmes from taking any steps to induct himself, by a judicial injunction. If, in the final decision of this contest, it should be held that Holmes’ title to the office was good (on which point we insinuate no opinion), the remarks of the court in Petit vs. Rousseau would apply: “ The defendant ought not to be permitted to derive any advantage from a contest which he provoked, and in which the .result proved he was in the wrong. Were a contrary doctrine to *1190prevail, it would be the interest of the incumbent in every lucrative' office to contest the election of his successful opponent. We think that justice forbids that the contestant should derive this advantage from his position over his adversary. He ought to account to plaintiff for the emoluments which he has received pending the litigation.” Holmes’ failure to be inducted being not his fault, but owing to the act of relator, the latter could not be listened to in urging it.
We are bound to respect the discretion of the Circuit Court in determining questions affecting its own jurisdiction, and should not annul its judgments except on the clearest possible showing of manifest error. Such showing is not made in this case.
It is a satisfaction to know that this’, conclusion does 'not determine the contest, but only reinstates it for determination on the merits.